       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

SHIRE CITY HERBALS, INC.,
                                 Plaintiff,

                         vs.

MARY BLUE, et al,                                               3:15cv-30069-MGM

                                 Defendants.


 ANSWER OF NICOLE TELKES D/B/A WILDFLOWER SCHOOL OF BOTANICAL
MEDICINE AND/OR WILD SPIRIT HERBS AND WILDFLOWERS AND WEEDS, LLC
        TO SECOND AMENDED COMPLAINT AND COUNTERCLAMS

       Defendants Nicole Telkes d/b/a Wildflower School Of Botanical Medicine And/Or Wild

Spirit Herbs And Wildflowers And Weeds, LLC (collectively “Defendant”) files their answer to

Plaintiff Shire City Herbals, Inc.’s (“Plaintiff”) Second Amended Complaint as follows:

                                         Nature of the Action

       1.         The Second Amended Complaint in this action speaks for itself and no further

response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.

       2.         The Second Amended Complaint in this action speaks for itself and no further

response is required. To the extent a response is required, Defendant denies the allegations in

this paragraph.

                                        Jurisdiction and Venue

       3.         Defendant denies the allegations of this paragraph.

       4.         Defendant denies the allegations of this paragraph.




                                                   1
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 2 of 13



                               The Parties and Their Businesses

       5.      Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       6.      Defendant admits that Plaintiff offers for sale a tonic product, but is without

knowledge sufficient to form a belief as to the truth of the remaining allegations made in this

paragraph and so denies the same.

       7.      Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       8.      Defendant admits to selling a tonic product and residing in Cedar Creek, Texas,

but denies the remaining allegations in this paragraph.

       9.      Defendant admits that Wildflowers & Weeds, LLC is a Texas limited liability

company with a principle place of business in Cedar Creek, Texas and sells a tonic product, but

denies the remaining allegations in this paragraph.

       10.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       11.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       12.     Defendant denies the allegations of this paragraph.

       13.     Defendant denies the allegations of this paragraph.

                              Shire City’s Registered Trademark

       14.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.




                                                 2
        Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 3 of 13



       15.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       16.     Defendant admits that Plaintiff filed an application with the United States Patent

and Trademark Office to register the term “fire cider” but Defendant is without knowledge

sufficient to form a belief as to the truth of the remaining allegations made in this paragraph and

so denies the same.

       17.     Defendant denies the allegations of this paragraph.

       18.     Defendant denies the allegations of this paragraph.

       19.     Defendant denies the allegations of this paragraph.

       20.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       21.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       22.     Defendant denies the allegations of this paragraph.

               Defendants Have Challenged the Validity of Shire City’s Mark

       23.     Defendant admits that statements were made on the www.freefirecider.com

website that Plaintiff’s “FIRE CIDER” mark is generic, but Defendant is without knowledge

sufficient to form a belief as to the truth of the remaining allegations made in this paragraph and

so denies the same.

       24.     Defendant admits the allegations of this paragraph.

       25.     Defendant admits the allegations of this paragraph.

       26.     Defendant admits the allegations of this paragraph.

                      Defendants’ Infringement of the Fire Cider Mark




                                                 3
        Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 4 of 13



       27.     Defendant denies the allegations of this paragraph.

       28.     Defendant denies the allegations of this paragraph.

       29.     Defendant denies the allegations of this paragraph.

       30.     Defendant denies the allegations of this paragraph.

       31.     Defendant denies the allegations of this paragraph.

                                Defendants’ Wrongful Conduct

       32.     Defendant admits that she has created, operated and/or uploaded statements of

various types to Facebook pages that she owns and operates. Defendant also admits that she

launched the Facebook page “Tradition-Not-Trademark.” Defendant is without knowledge

sufficient to form a belief as to the truth of the remaining allegations made in this paragraph and

so denies the same.

       33.     Defendant admits that she operated and/or uploaded statements of various types to

her own business website but Defendant is without knowledge sufficient to form a belief as to

the truth of the remaining allegations made in this paragraph and so denies the same.

       34.     Defendant denies the allegations of this paragraph.

       35.     Defendant denies the allegations of this paragraph.

       36.     Defendant denies the allegations of this paragraph.

       37.     Defendant denies the allegations of this paragraph.

       38.     Defendant denies the allegations of this paragraph.

       39.     Defendant denies the allegations of this paragraph.

       40.     Defendant denies the allegations of this paragraph.

       41.     Defendant denies the allegations of this paragraph.

       42.     Defendant denies the allegations of this paragraph.




                                                 4
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 5 of 13



       43.     Defendant admits that she contacted two retailers of Plaintiff’s products but is

without knowledge sufficient to form a belief as to the truth of the remaining allegations made in

this paragraph and so denies the same.

       44.     Defendant denies the allegations of this paragraph.

       45.     Defendant denies the allegations of this paragraph.

       46.     Defendant denies the allegations of this paragraph.

       47.     Defendant denies the allegations of this paragraph.

       48.     Defendant denies the allegations of this paragraph.

       49.     Defendant denies the allegations of this paragraph.

       50.     Defendant denies the allegations of this paragraph.

                          Defendants’ Usurpation of Domain Names

       51.     Defendant denies the allegations of this paragraph.

       52.     Defendant denies the allegations of this paragraph.

       53.     Defendant denies the allegations of this paragraph.

       54.     Defendant denies the allegations of this paragraph.

       55.     Defendant denies the allegations of this paragraph.

                                            Count I
                                    (Declaratory Judgment)

       56.     Defendant’s responses to Paragraphs 1-55 are incorporated herein by reference.

       57.     Defendant denies the allegations of this paragraph.

       58.     Defendant admits the allegations of this paragraph.

       59.     Defendant admits the allegations of this paragraph.

       60.     Defendant admits that a controversy exists between the parties, but denies the

remaining allegations of this paragraph.


                                                5
Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 6 of 13



                                Count II
                         (Trademark Infringement)

61.   Defendant’s responses to Paragraphs 1-58 are incorporated herein by reference.

62.   Defendant denies the allegations of this paragraph.

63.   Defendant denies the allegations of this paragraph.

64.   Defendant denies the allegations of this paragraph.

65.   Defendant denies the allegations of this paragraph.

66.   Defendant denies the allegations of this paragraph.

                              Count III
            (Federal Lanham Act False Designation of Origin)

67.   Defendant’s responses to Paragraphs 1-66 are incorporated herein by reference.

68.   Defendant denies the allegations of this paragraph.

69.   Defendant denies the allegations of this paragraph.

70.   Defendant denies the allegations of this paragraph.

71.   Defendant denies the allegations of this paragraph.

72.   Defendant denies the allegations of this paragraph.

                              Count IV
               (Federal Lanham Act Trade Disparagement)

73.   Defendant’s responses to Paragraphs 1-72 are incorporated herein by reference.

74.   Defendant denies the allegations of this paragraph.

75.   Defendant denies the allegations of this paragraph.

76.   Defendant denies the allegations of this paragraph.

77.   Defendant denies the allegations of this paragraph.

                                Count V
                (Trademark Infringement – Common Law)




                                       6
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 7 of 13



       78.    Defendant’s responses to Paragraphs 1-77 are incorporated herein by reference.

       79.    Defendant denies the allegations of this paragraph.

       80.    Defendant denies the allegations of this paragraph.

                                        Count VI
                            (Unfair Competition – Common Law)

       81.    Defendant’s responses to Paragraphs 1-80 are incorporated herein by reference.

       82.    Defendant denies the allegations of this paragraph.

       83.    Defendant denies the allegations of this paragraph.

                                         Count VII
                            (State Law – Unfair Trade Practices)

       84.    Defendant’s responses to Paragraphs 1-83 are incorporated herein by reference.

       85.    Defendant denies the allegations of this paragraph.

       86.    Defendant denies the allegations of this paragraph.

       87.    Defendant denies the allegations of this paragraph.

       88.    Defendant denies the allegations of this paragraph.

       89.    Defendant denies the allegations of this paragraph.

       90.    Defendant denies the allegations of this paragraph.

                                        Count VII
                  (State Law – Unfair Tortious Interference with Contract)

       91.    Defendant’s responses to Paragraphs 1-90 are incorporated herein by reference.

       92.    Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       93.    Defendant denies the allegations of this paragraph.

       94.    Defendant denies the allegations of this paragraph.

       95.    Defendant denies the allegations of this paragraph.


                                               7
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 8 of 13



                              COUNT IX
    (STATE LAW – UNFAIR TORTIOUS INTERFERENCE WITH PROSPECTIVE
                         BUSINESS RELATIONS)

       96.     Defendant’s responses to Paragraphs 1-95 are incorporated herein by reference.

       97.     Defendant is without knowledge sufficient to form a belief as to the truth of the

allegation made in this paragraph and so denies the same.

       98.     Defendant denies the allegations of this paragraph.

       99.     Defendant denies the allegations of this paragraph.

       100.    Defendant denies the allegations of this paragraph.

                                            Count X
                                   (State Law – Trade Libel)

       101.    Defendant’s responses to Paragraphs 1-100 are incorporated herein by reference.

       102.    Defendant denies the allegations of this paragraph.

       103.    Defendant denies the allegations of this paragraph.

       104.    Defendant denies the allegations of this paragraph.

       105.    Defendant denies the allegations of this paragraph.

       106.    Defendant denies the allegations of this paragraph.

                                        Relief Requested

       Defendant denies that Shire City is entitled to the relief requested in the Second Amended

Complaint. To the extent any statement in the prayer for relief is deemed factual, it is denied.

                                      Affirmative Defenses

       1.      Counts I through X, each of them, fail to state a claim upon which relief can be

granted.

       2.      The Court lacks personal jurisdiction over Defendant.

       3.      The Complaint fails to state a claim with the requisite specificity.


                                                 8
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 9 of 13



       4.      Plaintiff has no trademark rights in its alleged mark because the alleged mark is

generic.

       5.      Plaintiff has no trademark rights in its alleged mark because the alleged mark is

descriptive and lacks secondary meaning.

       6.      Plaintiff has no trademark rights in its alleged mark because the alleged mark has

long been used by others and thus Plaintiff lacks priority of use in commerce.

       7.      Plaintiff’s claims are barred by the doctrine of estoppel.

       8.      Plaintiff’s claims are barred by the doctrine of laches.

       9.      Plaintiff’s claims are barred by the doctrine of waiver.

       10.     Plaintiff’s claims are barred by the doctrine of acquiescence.

       11.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were true.

       12.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were made with good motive, without malice, were fair comments made as a private citizen

exercising the right of free speech, were discussing matters of public importance or concern,

and/or were made as a concerned citizen of the community.

       13.     Plaintiff’s claims are barred, in whole or in part, under the substantial truth

doctrine.

       14.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were statements of opinion, not fact, and are therefore not actionable.

       15.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were protected by an absolute, conditional and/or qualified privilege.




                                                 9
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 10 of 13



       16.     Plaintiff’s claims are barred, in whole or in part, by the First Amendment to the

United States Constitution.

       17.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were statements or comments of opinion, which were believed, as matter of opinion, to be true.

       18.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

did not state or imply any facts that were provably false.

       19.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were made in good faith.

       20.     Plaintiff’s claims are barred, in whole or in part, because the relevant statements

were not of and concerning Plaintiff’s products.

       21.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to

plead with particularity special damages and/or has failed to plead a sufficient causal relationship

between any statements by the Defendant and any damages suffered by the Plaintiff.

       22.     The Plaintiff’s claims are barred in whole or in part by Mass. Gen. Law Chapter

231, Section 59H, the anti Strategic Litigation Against Public Participation statute.

                                       COUNTERCLAIMS

       Defendant states her Counterclaim against Plaintiff as follows:

       1.      Defendant Nicole Telkes (“Defendant”) is an individual residing in Texas.

       2.      In its Complaint, Plaintiff Shire City Herbals, Inc. (“Plaintiff”) asserts that it is a

Massachusetts corporation with its principal place of business at 115 Wendell Ave., Pittsfield,

Massachusetts.

                                    STATEMENT OF FACTS




                                                  10
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 11 of 13



       3.      Defendant hereby incorporates her responses to the allegations of Plaintiff’s

Complaint as well as Paragraphs 1-22 of the above Affirmative Defenses by reference.

       4.      The term fire cider has been long used in the United States to refer to a type of

tonic similar to that offered by Defendant and similar to that offered by Plaintiff.

       5.      Plaintiff is aware of the prior use of the term fire cider to refer to tonics similar to

those offered by Defendant and Plaintiff.

       6.      Plaintiff is the record owner of the U.S. Trademark Registration No. 4260851,

issued by the United States Patent and Trademark Office.

       7.      Plaintiff has used Registration No. 4260851 to force other providers of fire cider

to stop selling or offering for sale products bearing the words “fire” and “cider,” including but

not limited to Defendant.

                                       COUNT I
                                DECLARATORY JUDGMENT

       8.      Defendant repeats and realleges the allegations contained in paragraphs 1-7 of

Defendant’s Counterclaim as if fully set forth herein.

       9.      The long-standing use of the term fire cider renders the term generic.

       10.     The term fire cider is also merely descriptive and has not acquired secondary

meaning associating it with Plaintiff.

       11.     The term fire cider has long been used by others in commerce and Plaintiff’s use

of the term lacks priority in commerce.

       12.     Plaintiff has no trademark rights in the term fire cider and the term fire cider is not

entitled to registration with the United States Patent and Trademark Office.

                                       COUNT II
                            MASS. GENERAL LAW SECTION 93A




                                                  11
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 12 of 13



       13.      Defendant repeats and realleges the allegations contained in paragraphs 1-12 of

Defendant’s Counterclaim as if fully set forth herein.

       14.      Plaintiff has knowingly and falsely represented that it owns trademark rights in

the term fire cider primarily to gain economic benefit and to prevent Defendant from gaining

economic benefit from marketing her products.

       15.      The Plaintiff has wrongfully interfered with Defendant’s use of the term fire cider

to describe her products and has wrongfully interfered with Defendant’s attempts to market her

products using the term fire cider.

       16.      Plaintiff’s conduct constitutes unfair competition and deceptive trade practices

under M.G.L.A. 93A Section 11.

       17.      Plaintiff’s conduct has caused damages and irreparable harm to Defendant.


      WHEREFORE, Defendant respectfully requests that the Court:

       i) Enter a declaratory judgment that Registration No. 4260851is invalid and not

             infringed by Defendant:

       ii) Order the cancellation of Registration No. 4260851:

       iii) Dismiss Plaintiff’s Complaint:

       iv) Declare this to be an exceptional case and award Defendant her attorney’s fees and

             costs:

       v) Order Plaintiff to pay damages and for such other and further relief is just and

             proper.




                                                 12
       Case 3:15-cv-30069-MGM Document 214 Filed 03/25/19 Page 13 of 13



Dated: March 25, 2019                                /s/ James G. Goggin
                                                     James G. Goggin (pro hac vice)
                                                     Verrill Dana, LLP
                                                     One Portland Square
                                                     Portland, ME 04112
                                                     (207) 253-4602
                                                     jgoggin@verrilldana.com

                                                     Attorney for Defendants Nicole Telkes d/b/a
                                                     Wildflower School of Botanical Medicine
                                                     and/or Wild Spirit Herbs and/or Wild Spirit
                                                     Herbs, Wildflowers & Weeds, LLC

                                CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2019, I electronically filed the foregoing Answer to

Second Amended Complaint and Counterclaims with the Clerk of Court using the CM/ECF

system which will send notification of such filing to the following persons at the given email

addresses:

                                       Paul C. Rapp, Esq.
                                      348 Long Pond Road
                                     Housatonic, MA 01236
                                      paul@paulrapp.com

                                   Christopher Hennessey, Esq.
                                         Sasha Kopf, Esq.
                                   Cohen Kinne Valicent Cook
                                       36 Cliffwood Street
                                       Lenox, MA 01240
                                  chennessey@cohenkinne.com


Dated: March 25, 2019                                /s/ James G. Goggin
                                                     James G. Goggin




                                                13
12570207_1
